Title: To James Madison from Patrick Gibson (Abstract), 17 May 1805
From: Gibson, Patrick
To: Madison, James


17 May 1805, Richmond. “Since I wrote to you on the 14th: Inst: I have made every enquiry in my power, respecting the quality of your Tobacco and the price which could be obtained for it, several purchasers saw it inspected, their account of it, corresponding with the description given to me of it by the Inspectors; is, that it is rich, dark tobacco, with much hash, and but indifferently handled, one hhd: was refused, but after picking was passed—the best offer I have had for it is 36/–60d/. If convenient to yourself I would advise against forcing a sale at present, as I have little doubt that a better price may be obtaind some time hence. The cash price at present is from 32 to 33/.”
